Citation Nr: 0831738	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 30, 1962 to February 20, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran provided testimony at a hearing held at the RO in 
May 2006.

The claim of entitlement to service connection for psoriasis 
(on the merits) being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for psoriasis was denied in an October 1968 rating decision.

2.  The evidence received since the October 1968 rating 
decision is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.  


CONCLUSIONS OF LAW

1.  The October 1968 RO decision denying service connection 
for psoriasis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  Since the October 1968 RO decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for psoriasis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

With respect to the issue of whether new and material 
evidence has been submitted to reopen a service connection 
claim for psoriasis, the RO has a duty to notify the veteran 
what information or evidence was needed in order reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the law specifically provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).

In the decision below, the Board has determined that new and 
material evidence has been presented with which to reopen the 
veteran's service connection claim for psoriasis.  In light 
of the favorable decision in the case as to this matter, 
regardless of whether the duty to notify and assist 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Board notes that it is expected that when the claim is 
returned to the RO for further development and appellate 
consideration of the claims on the merits, the RO will 
properly conduct all necessary VCAA notice and development in 
accordance with its review of the underlying service 
connection claim.

Factual Background

The veteran's service connection claim for psoriasis was 
denied in a rating action issued in October 1968, at which 
time the RO explained that psoriasis existed prior to service 
and was not aggravated therein.  The veteran was advised of 
that determination in October 1968 and it was not appealed.  

At the time of the RO's October 1968 decision, the evidence 
of record primarily consisted of the veteran's service 
treatment records (STRs).  Those records included the 
veteran's enlistment examination report dated in December 
1961 at which time an evaluation of the skin was normal.  A 
record dated on February 1, 1962, revealed that the veteran 
had a long history of skin lesions, which was affecting the 
scalp, arms and torso.  The veteran was seen for further 
evaluation by a medical evaluation board (MEB) on February 2, 
1962, at which time psoriasis of the scalp, trunk, legs and 
chest was diagnosed.  It was determined that this condition 
existed prior to service and was not aggravated therein, was 
permanent, and rendered the veteran unfit for service.  The 
report mentioned that according to the veteran's own account, 
the skin condition had been present since he was 5 years old 
with intermittent exacerbations and remissions since that 
time.  It was recommended that the veteran be discharged from 
service.  The veteran was discharged on February 20, 1962.

The veteran filed to reopen the claim in December 2003.  In a 
decision issued in September 2004, the RO determined that new 
and material had not been presented with which to reopen the 
claim.  The Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Thereafter, VA medical records were received which included a 
July 2004 dermatology consultation report.  A history of 
psoriasis was noted.  Physical examination revealed 
erythematous plaques with silvery scales on the lower and 
upper extremities, with involvement of the trunk.  An 
impression of psoriasis vulgaris, current flare, was made.  
The 2004 records also include a computerized problem list 
indicating that among the veteran's medical problems was 
psoriasis, the onset of which was listed as 1949.  The 
veteran was seen for a follow-up by dermatology in January 
2005, at which time it was reported that psoriasis was being 
well controlled on enbrel.  Records dated in July and 
November 2005 indicate that the veteran's psoriasis was 
improving.   

In a statement provided in November 2005, the veteran 
asserted that his psoriasis and a claimed service-related 
psychiatric disorder were related.

The veteran presented testimony at a VBA hearing held in May 
2006.  The veteran testified that he had suffered from 
psoriasis since he was 5 years old and joined the Marines at 
age 17.  He mentioned that within the first 2 days of 
service, he had a flare-up of psoriasis, which ultimately 
resulted in his discharge.  

When evaluated by VA in May 2006, an assessment of psoriasis 
under good control was made.  

In a rating action issued in August 2006, service connection 
was granted for anxiety disorder, for which a 30 percent 
evaluation was assigned effective from April 2004.

In March 2007, the veteran presented a statement indicating 
that his psoriasis was aggravated/made worse by military 
service.  Also presented at that time was medical information 
obtained from the Internet pertaining to the triggers of 
psoriasis.  This information stated that stress triggered 
flare-ups of psoriasis.

Legal Analysis

The veteran is seeking entitlement to service connection for 
psoriasis.  Implicit in his presentation is the contention 
that he has submitted new and material evidence which is 
sufficient to reopen the claim which was denied by the RO in 
an October 1968 final (unappealed) decision.

The Board observes that at least two possible theories of 
entitlement have been raised in conjunction with this claim.  
First whether the veteran's preexisting psoriasis was 
aggravated during or due to his military service and second 
whether psoriasis (preexisting or not) was aggravated by the 
service-connected anxiety disorder.

Prior to discussing whether the veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly as 
an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e. two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection ... did not file two separate 
claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Especially of note is the issue of finality.  In 
Bingham, the Federal Circuit delineated an additional 
distinction between claims and theories when considering the 
question of finality.  It held that, pursuant to 38 U.S.C. 
§ 7104(b), "finality attaches once a claim for benefits is 
disallowed, not when a particular theory is rejected." 421 
F.3d at 1348-49.  Accordingly, both the aforementioned 
theories of entitlement will be considered herein.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The unappealed October 1968 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's service connection 
claim for psoriasis may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e., after October 1968) evidence 
raises a reasonable possibility of substantiating the 
veteran's service connection claim.

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The Board notes that a veteran who served in peacetime and 
has six months or more of active service shall be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002).  In this case, the veteran 
had peacetime service in 1962 totaling less than one month, 
and the presumption of soundness does not apply to this 
veteran.  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; see VAOPGCPREC 3-03 (July 16, 2003); 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the rebuttal 
standard attaches.  Cotant v. Principi, 17 Vet. App. 116 
(2003); see also VAOPGCPREC 3-03 (July 16, 2003).

As noted above, the veteran has also raised the theory of 
aggravation of psoriasis secondary to a service-connected 
anxiety disorder.  The Board observes that there has been a 
change in the law as effects claims bought on a secondary 
basis under 38 C.F.R. § 3.310.  Service connection may be 
granted for disability that is proximately due to, the result 
of, or aggravated by, a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  The provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995)

With respect to the evidence before the RO at the time of the 
October 1968 rating action, consisting primarily of the 
STR's, these records clearly reflect that the veteran had 
suffered from psoriasis for years prior to his entrance to 
military service.  The evidence before the RO at the time of 
the October 1968 rating action also consisted of a February 
2, 1962, MEB report reflecting that psoriasis of the scalp, 
trunk, legs and chest was diagnosed with a determination that 
this condition existed prior to service and was not 
aggravated therein, was permanent, and rendered the veteran 
unfit for service.  In essence, the evidence at that time 
included a medical opinion specifically determining that the 
veteran's skin condition, psoriasis, which manifested during 
his brief period of service, existed prior to service and was 
not permanently aggravated therein.  The Court has held that 
a Medical Board's conclusion that a veteran's pre-existing 
condition (schizophrenia in that case) "has not progressed at 
a rate greater than is usual for such disorders" was 
sufficient to rebut the presumption of aggravation and 
establish that the in-service worsening of the veteran's 
disorder was due to the natural progress of the disease.  See 
Stadin v. Brown, 8 Vet. App. 280, 285 (1995).

As the evidence firmly establishes that the veteran had pre-
existing psoriasis, the Board must determine whether new and 
material evidence has been presented subsequent to the 1968 
rating action addressing either the matter of aggravation of 
pre-existing psoriasis or a secondary relationship (based on 
aggravation) between currently claimed psoriasis and a 
service-connected anxiety disorder.  In this regard the Board 
concludes that new and material evidence has been presented.  

Specifically, as pertains to the theory of secondary service 
connection, the evidence presented since October 1968 
includes the veteran's statements made in 2005 and 2007 
regarding an etiological relationship between flare-ups of 
psoriasis and stress/his service connected anxiety disorder.  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  Of 
even greater import, the medical information (an internet 
article) provided in March 2007 documents a possible 
triggering relationship between psoriasis and stress.  The 
article states that "stress can worsen psoriasis and 
increase itching."

Clearly, the aforementioned evidence received since October 
1968 is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim under the theory of 
secondary service-connection.  For these reasons, the Board 
finds that the additional evidence received since October 
1968 warrants a reopening of the veteran's claim of service 
connection for psoriasis, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence with which to reopen the previously 
denied claim of entitlement to service connection for 
psoriasis to include as secondary to a service-connected 
anxiety disorder, has been presented and to that extent only, 
the appeal is granted.


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for psoriasis can be reached.

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability. 212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim. Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Consequently, a remand is necessary in order for 
the agency of original jurisdiction to adjudicate the 
veteran's claim under both direct and secondary theories of 
entitlement.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Board notes that 
the provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim of service connection based 
on aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  The Court has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995); 38 C.F.R. § 3.310.  The Board notes that the 
veteran was sent a VCAA letter dated in March 2004 pertaining 
to new and material evidence and the theory of direct service 
connection.  However, as the secondary theory of entitlement 
did not become a viable theory of entitlement until after 
service connection was granted for anxiety disorder, in a 
rating action issued in August 2006, the March 2004 letter 
did not inform the veteran of the requirements of secondary 
service connection.  Accordingly, the Board will remand the 
veteran's claim to ensure compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board has reopened the veteran's claim of entitlement to 
service connection for psoriasis.  The evidence of record 
includes a current diagnosis of psoriasis and general medical 
evidence discussing a possible etiological relationship 
between psoriasis and stress/a service-connected anxiety 
disorder.  In order to address the theory of entitlement 
based the aforementioned possibility of a secondary 
relationship, a VA examination is warranted in this case.  
See McLendon, supra.




Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The veteran should be 
specifically told of what is required to 
substantiate a secondary service 
connection claim, specifically based on 
aggravation.  He should also be told of 
the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of secondary service connection.  
Among other things, the veteran should be 
told to submit any pertinent evidence in 
his possession.  The veteran should also 
be provided an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed psoriasis, to 
include as secondary to the veteran's 
service-connected anxiety disorder.  The 
examiner is requested to review the 
veteran's VA claims folder to include the 
veteran's November 2005 and March 2007 
statements, and the general medical 
evidence added to the file in March 2007.  
After reviewing the evidence, the 
examiner is requested to provide the 
following opinions, with supporting 
rationale, as to whether it is at least 
as likely as not that:

a.  the veteran's pre-existing psoriasis 
was aggravated beyond the natural 
progression of the disease as a result of 
his military service.

b.  the veteran's service-connected 
anxiety disorder caused or aggravated his 
currently claimed psoriasis.

c.  If it is determined that aggravation 
beyond the natural progress of the 
claimed disorder, psoriasis, exists, the 
examiner should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2007).

3.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review 
the requested examination report to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should specifically 
refer to 38 C.F.R. § 3.310 and an 
analysis of this regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


